DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                          RICHARD RIVERA,
                              Appellant,

                                    v.

 ARTURO MONTANER, FIDELITY NATIONAL TITLE GROUP, INC., a
         Florida Corporation, and GAYLE GOLDFARB,
                           Appellees.

                              No. 4D20-2179

                           [October 28, 2021]

   Appeal from the Circuit Court for the Seventeenth Judicial Circuit,
Broward County, Nicholas Richard Lopane, Judge; L.T. Case No. CACE
19-018401 (03).

  Shelley Ray Senecal of the Law Office of Shelley Ray Senecal, Fort
Lauderdale, for appellant.

  Lawrence A. Kellogg of Levine Kellogg Lehman Schneider + Grossman
LLP, Miami, for appellee Arturo Montaner.

    Mary Ellen R. Himes of Fidelity National Law Group, Fort Lauderdale,
for appellee Fidelity National Title Group, Inc.

    Duane E. Baum of the Law Office of Duane E. Baum, P.A., Plantation,
for appellee Gayle Goldfarb.

PER CURIAM.

   Affirmed.

CONNER, C.J., MAY and DAMOORGIAN, JJ. Concur.

                          *          *          *

   Not final until disposition of timely filed motion for rehearing.